Citation Nr: 1748288	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-13 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

2. Entitlement to ratings in excess of 10 percent for left knee status post arthroplasty, excluding periods of temporary total ratings under 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a November 2012 hearing.  A hearing transcript was associated with the claims file and reviewed.

The appeal for entitlement to a clothing allowance will be addressed by another Veterans Law Judge in a separate decision.


FINDINGS OF FACT

1. The evidence shows painful motion and weakness in the left and right knees but limitation less than that required for compensable ratings.

2. The competent evidence shows full extension and flexion beyond 30 degrees.

3. The evidence shows bilateral meniscal tears with pain, locking, and effusion.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5260, 5261 (2016).

2. The criteria for a rating in excess of 10 percent for left knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5260, 5261 (2016).
3. The criteria for a 20 percent rating for left knee meniscus tear have been met beginning October 19, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5258 (2016).

4. The criteria for a 20 percent rating for right knee meniscus tear have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO sent the Veteran a notice letter in October 2010, prior to adjudication of his increased rating claims.  

All identified, available medical records have been obtained and considered.  
38 C.F.R. § 3.159. The AOJ substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. Rating analysis

The Veteran contends that his knee disabilities are more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).   

The Veteran is competent to report symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such competent reports will be considered, in conjunction with other relevant medical and lay evidence, in adjudicating the disabilities on appeal.

For disabilities based on limitation of motion, VA is to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); 38 C.F.R. § 4.59. 

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).
A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

The Veteran currently receives 10 percent ratings for limitation of flexion in his right and left knees under Diagnostic Code 5010-5260.  The Board notes that the Veteran receives temporary total ratings for his left knee from May 15, 2013 to September 1, 2013, from May 22, 2014 to August 1, 2014, and from May 28, 2015 to August 1, 2015.  The Board will not disturb those total ratings but for convenience will treat all the other periods of 10 percent ratings as one when analyzing whether increased ratings are appropriate.

Based on the record, the Board finds that the criteria for ratings in excess of 10 percent for left and right knee limitation of motion have not been met.  See 38 C.F.R. § 4.71a, DC 5010-5260, 5261.

During the October 2010 examination, the Veteran reported pain as eight out of ten; flare-ups in which his pain became significantly worse; flare-ups precipitated by increased activity, weight-bearing, running, and weather changes; pain when he lied down at night; pain affecting his activities of daily living along with his ability to perform a job; no significant swelling; and no assistive device.  The examiner recorded left and right knee active and passive range of motion from zero to 130 degrees, tenderness at the last 15 degrees of flexion (115 degrees), and no change in motion after three repetitions.  The examiner found crepitus and no effusion.  The Veteran had negative McMurray's test on the left side, experienced pain on McMurray's test on the right side, was stable on varus and valgus, and had normal Lachman's and posterior drawer testing for instability.  
November 2010 private treatment records show mild right knee pain, range of motion from zero to 125 degrees, stable ligaments with negative Lachman's and anterior drawer tests, no effusion, and a positive McMurray's test with pain.  January 2011 VA records note a right meniscus tear with occasional catch on the right knee towards 30 degrees of extension.  In May of 2011, the Veteran had an arthroscopy on his right knee.  A November 2011 VA record shows range of motion from zero to 120, stable ligaments with valgus and varus stress, no effusion, no soft tissue abnormalities, negative McMurray's and anterior drawer tests, and strength as four out of five.  

An August 2012 treating provider recorded mild palpable effusion, normal alignment, no ligament laxity with valgus and varus stress, active and passive range of motion from zero to 115 with mild difficulty, full strength, mild patellofemoral crepitus and grinding with flexion or extension, and negative McMurray's and anterior and posterior drawer tests.  In a record from later in August 2012, left knee motion was zero to 110 with pain.  The Veteran reported pain aggravated by prolonged standing, walking, stairs, and occasionally from flexion and extension.  In October 2012, the Veteran reported that the right knee had improved but the left continued to be symptomatic particularly with prolonged standing, walking, and weight-bearing activities.  Left knee range of motion was zero to 115 degrees without significant difficulty.  The treating provider noted mild crepitus, mild difficulty with McMurray's testing, negative anterior drawer test, and four out of five strength on the left side.  

During the November 2012 Board hearing, the Veteran testified to using knee braces, which were prescribed because he had pain at night and trouble sleeping.  He clarified that the knees ached all the time, not just at night.  He also noted that he had instability in both knees and the braces provided support.  He endorsed popping and cracking in the knees.  The Veteran noted that as a physical education teacher, he was unable to get down on the floor and do certain activities and tried not to bend his knees because of pain.  He said that he could not jump and when he was doing activities, like teaching to shoot a basketball, his knee may lock up.

A December 2012 MRI report notes a very small flap tear at posterior horn medial meniscus of the left knee.  A private provider in December 2012 also found a meniscus tear in the left knee with mild crepitus, no pain with McMurray's testing, no effusion, and range of motion from zero to 125 degrees in the left knee.  A March 2013 private record continues to show left knee medial meniscus tear and range of motion from zero to 125 degrees but that the Veteran experienced pain with McMurray's testing and giving way.  In December 2013, the Veteran had motion from zero to 120 degrees in the left knee, motion from zero to 125 degrees in the right knee, crepitus, tenderness, no instability, and no effusion.

During the January 2014 examination, the Veteran reported flare-ups every day, his knees having a burning sensation every night, his knees bothering him during the day, and pain and discomfort in the knees made worse by prolonged standing, sitting, and walking.  The examiner recorded right knee motion from zero to 120 degrees with no change after repetition, left knee motion from zero to 125 and to 120 after repetition, and the report that the limitation was due to pain.  The examiner indicated full strength, normal stability testing, no recurrent subluxation or dislocation, and bilateral meniscal tears with frequent episodes of joint pain.  In a March 2014 addendum opinion on flare-ups, the examiner wrote that she reviewed the files and recent examination but could not report further loss of range of motion during knee flare-ups without resorting to mere speculation as this would require examining the Veteran during a flare-up.  A March 2014 private treatment record shows right knee pain with McMurray's testing but no ligamentous instability evident and 2+ effusion.  In September 2014 private treatment, the Veteran had left knee stiffness and tightness but no locking or giving way, minimal effusion, well maintained motion, mild crepitus, and negative McMurray's testing.  The right knee demonstrated effusion, crepitus, maintained motion, and no gross laxity.

An August 2015 private record shows left knee pain, mild symptoms, small effusion, and negative McMurray's testing.  At the November 2015 examination, the Veteran reported flare-ups with aching but no functional loss and pain with prolonged ambulation, squatting, and increased with flare-ups.  The examiner recorded right knee motion from zero to 120, pain on flexion and extension causing the functional loss, no loss with repeat testing, no pain on weight bearing, tenderness and pain on palpation, and crepitus.  For the left knee, the examiner found motion was zero to120 degrees with no loss after repeat testing, pain on flexion and extension resulting in functional loss, tenderness and pain on palpation, and no crepitus.  Functional impacts were disturbance of locomotion and interference with standing.  The Veteran had full strength, no ankylosis, no subluxation, no effusion, no lateral instability, normal stability testing, asymptomatic meniscal conditions, and knee braces.
A VA treatment record from August 2016 shows the Veteran wore hinged knee braces.  A November 2016 treating provider recorded right knee active motion from zero to 115 degrees, left knee active motion from zero to 100 degrees, crepitus with passive motion, no swelling, and full strength.  Records from later in November 2016 and January 2017 show complaints of left knee pain all the time, increased pain with sitting, walking, and going up/down stairs, but an inability to identify the aggravating and relieving factors of pain.  The providers recorded range of motion from zero to 130+, no effusion, stable varus and valgus, and negative Lachman's stability testing.  

During the June 2017 examination, the Veteran denied flare-ups and reported throbbing pain in the left knee and achy pain in the right knee.  He also endorsed difficulty bending forward, walking, and lifting.  The examiner recorded right knee range of motion from zero to 125 degree, left knee motion from zero to 120 degrees, and that loss of range of motion led to functional loss in the form of inability to bend at the knees to pick up objects.  Passive range of motion was the same as active motion.  The examiner noted no pain on weight-bearing, no crepitus, no additional loss after three repetitions, no atrophy, no ankylosis, no history of recurrent subluxation or lateral instability, normal instability testing, use of braces for bilateral pain and instability, and normal strength except for reduced strength on left knee flexion.  The Veteran experienced less movement than normal, swelling, instability of station, interference with sitting, and interference with standing.  The examiner recorded a history of meniscal tears on both sides with meniscotomy and residual symptoms of impaired flexion.  The examiner opined that the examination was neither consistent nor inconsistent with the Veteran's reports of symptoms, but the Veteran was not examined during a period of repeated use and was unable to replicate range of motion during repeated use.  

The evidence shows painful motion with limitation less than that required for compensable ratings under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  The Veteran reported persistent pain and increased pain with prolonged walking, standing, sitting, running, weight-bearing, and lying down at night.  He noted pain affected his activities of daily living and his ability to perform a job.  The Veteran testified that could not do certain activities while working as a physical education teacher because of his knees.  He was unable to bend at the knees to pick up objects and had periods of decreased strength.  

The Veteran was continuously recorded with flexion to 100 degrees or greater in both knees and full extension.  While the January 2011 provider noted occasional catching at 30 degrees of right knee extension, the Veteran continued to fully extend the knee in evaluations.  These measurements do not satisfy the criteria for 10 percent ratings based on limited extension or flexion.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  He was awarded minimal compensable ratings for his limitation of flexion and painful motion pursuant to 38 C.F.R. § 4.59.  Those 10 percent ratings consider and compensate his pain, weakness, and functional impairment.  However, ratings in excess of 10 percent are not appropriate because the Veteran had actual motion beyond 30 degrees of flexion and 15 degrees of extension required for 20 percent ratings.  38 C.F.R. § 4.71a, DC 5260, 5261.  

In July 2017 correspondence, the Veteran wrote that he disagreed with June 2017 examination report of flexion to 125 degrees and that his left and right knees actually had flexion limited to less than 15 degrees.  The Board has considered this report but finds the evidence on the degree of flexion not competent for rating purposes and outweighed by the other evidence of record.  The VA regulation dealing with accurate measurement of disabilities states that the use of a goniometer in the measurement of limitation of motion is indispensable.  See 38 C.F.R. § 4.46.  There is no indication that the Veteran used a goniometer to come up with the reported limitation to less than 15 degrees of flexion.  There is also no evidence to suggest that the Veteran had the medical training or tools to facilitate the measurement.  Without use of a goniometer, the Veteran is not competent to present evidence on the degree of limited flexion.  Furthermore, all measurements conducted by medical professions showed flexion beyond 100 degrees, significantly greater than the reported limitation to less than 15 degrees.  

Regarding flare-ups and repeated use, the Veteran was afforded an opportunity to describe the nature of his symptoms and did so by stating he experienced increased pain, particularly with prolonged walking, running, weather, and weight-bearing activities.  He did not provide evidence to indicate any degree of additional limited motion.  When specifically asked in the 2017 examination, he was unable to replicate range of motion.  The 2010, 2014, 2015, and 2017 examiners explained it would be speculative to opine on the extent of degrees of impairment in this Veteran's knees when flare-ups and prolonged repeated use were not observed on examination.  The 2010 examiner reported pain could feasibly further limit function, particularly with repetitive use, but it was not feasible to attempt to express any of this in terms of additional limitation of motion with any degree of medical certainty.    

As noted, the Veteran did not report that pain caused limited motion; instead, he reported pain limited the functional ability to walk, stand, climb stairs, or sit for long periods of time.  The Board notes that in certain circumstances, remand for additional information on flare-ups could be appropriate to aid the examiner in rendering an opinion.  Here, however, the Veteran described his flare-ups and symptoms after repeated use as causing increased pain; he did not describe additional limitation of motion.  Therefore, remand for a medical opinion would not provide probative value to the appeal as the Veteran has not identified decreased motion as a symptom. While flare-ups have been considered, they do not evidence a greater degree of limitation to satisfy the criteria for higher ratings.  38 C.F.R. § 4.71a, DC 5260, 5261.

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5258 for the right knee have been met for the entire period on appeal and have been met for the left knee beginning October 19, 2012.  See 38 C.F.R. § 4.71a.

The evidence supports separate ratings for meniscal conditions as dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion in the joint.  The Veteran reported locking, giving-way, and stiffness.  The October 2010 examiner recorded a positive McMurray's test result on the right knee and others noted right and left knee pain and difficulty on McMurray's testing.  Treating providers in August 2012, March 2014, September 2014, and August 2015 noted effusion.  Crepitus was also associated with the meniscal conditions.  The January 2014 examiner found meniscal tears caused frequent joint pain.  The November 2015 examiner described the meniscal conditions as asymptomatic, and the January 2011 provider and June 2017 examiner noted meniscal conditions only caused limited range of motion, which was addressed in the analysis above.  

There is conflicting evidence that the meniscal conditions were asymptomatic and that they caused locking, giving-way, crepitus, and effusion.  Resolving doubt as to the degree of disability in the Veteran's favor, the Board finds he had symptoms satisfying the criteria for dislocation of the semilunar cartilage for both knees.  See 38 C.F.R. §§ 4.3, 4.71, DC 5257.  The record first evidences signs of a right meniscus tear in October 2010 when the examiner noted the Veteran experienced pain on McMurray's test on the right side.  The Veteran was shortly diagnosed with a meniscus tear.  For the left knee, the first evidence of meniscus symptoms came in October 19, 2012 treatment when the provider noted mild difficulty with McMurray's testing.  The December 2012 MRI confirmed he had a left meniscus tear.  McMurray's testing on the left knee prior to October 2012 was negative.  As discussed above, the evidence shows continued symptoms of these tears after meniscectomy.  

The weight of the evidence is against finding instability symptoms for separate ratings under Diagnostic Code 5257.  At the Board hearing, the Veteran reported instability in his knees and that in addition to treating pain, his knee braces also helped with stability.  The June 2017 examiner also noted instability of station.  However, the weight of the other evidence demonstrates no lateral instability.  The vast majority of examiners and treating providers consistently found no instability or laxity and normal Lachman's and anterior and posterior drawer test results.  Indeed, even the June 2017 instability test results were normal.  The Veteran did not report use of a cane or ambulation aid, recurrent falls, or other symptoms suggestive of instability.  He has never been found to have any injured or torn ligaments, aside from meniscal tears.  There is no evidence of recurrent subluxation.  

The Board has considered the Veteran's report of instability but finds this report outweighed by the multiple medical providers' findings of no instability and negative test results.  Moreover, the medical providers have the training and experience to best characterize symptoms, such as locking and giving-way, as being due to the meniscal tears rather than lateral instability.  The symptoms of locking, stiffness, and giving-way were considered in the grant of 20 percent ratings under Diagnostic Code 5258.  Assigning separate ratings for the same symptoms under Diagnostic Code 5257 would constitute pyramiding.  As such, separate instability ratings are not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  

As noted in the Board remand, the Veteran reported being employed fulltime as a physical education teacher.  Compensation for total disability based on individual unemployability (TDIU) is not for consideration at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A rating in excess of 10 percent for right knee limitation of motion is denied.

A rating in excess of 10 percent for left knee limitation of motion (outside the periods of temporary total ratings) is denied.

A 20 percent rating for right knee meniscus tear for the entire period on appeal is granted.

A 20 percent rating for left knee meniscus tear beginning October 19, 2012 is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


